UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4766


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JAMES BRANCH,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:15-cr-00348-H-1)


Submitted: May 25, 2017                                           Decided: May 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac, Assistant Federal Public
Defender, Raleigh, North Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Branch appeals the 60-month sentence imposed by the district court after

his guilty plea to being a felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g) (2012). Branch’s attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), concluding there are no meritorious grounds for appeal but questioning

whether Branch’s sentence is substantively reasonable. Although notified of his right to

file a pro se brief, Branch has not done so. The Government has moved to dismiss the

appeal as barred by the appeal waiver in Branch’s plea agreement. We dismiss the

appeal.

      We review de novo the validity of an appeal waiver. United States v. Copeland,

707 F.3d 522, 528 (4th Cir. 2013). A defendant’s waiver is valid if he agreed to it

“knowingly and intelligently.” United States v. Manigan, 592 F.3d 621, 627 (4th Cir.

2010). An appeal waiver generally is enforceable “if the record establishes that the

waiver is valid and that the issue being appealed is within the scope of the waiver.”

United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012) (internal quotation marks

omitted).

      Upon review of the plea agreement and the transcript of the Fed. R. Crim. P. 11

hearing, we conclude that Branch knowingly and voluntarily waived his right to appeal

and that the sentencing issue Branch seeks to raise on appeal falls squarely within the

scope of his waiver of appellate rights. Moreover, in accordance with Anders, we have

reviewed the record for any potentially meritorious issues that might fall outside the


                                            2
scope of the waiver and have found none.          See Copeland, 707 F.3d at 529-30.

Accordingly, we grant the Government’s motion to dismiss the appeal.

      This court requires that counsel inform Branch, in writing, of the right to petition

the Supreme Court of the United States for further review. If Branch requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Branch. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                            3